AMENDMENT NO. 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

This AMENDMENT NO. 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of
February 26, 2007 (this “Amendment”), is among RESIDENTIAL FUNDING COMPANY, LLC,
a Delaware limited liability company (“RFC”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, in its capacity as trustee for the
RALI Series 2006-QO9 Trust and grantor trust trustee for RALI Grantor Trust I-A,
Series 2006-QO9 (the “Trustee”), and RESIDENTIAL ACCREDIT LOANS, INC., a
Delaware corporation (the “Company”). Capitalized terms used in this Agreement
and not otherwise defined will have the meanings assigned to them in the
Assignment and Assumption Agreement dated as of November 29, 2006 (the “Existing
Agreement”), between RFC and the Trustee, in its capacity as trustee for the
RALI Series 2006-QO9 Trust and grantor trust trustee for RALI Grantor Trust I-A,
Series 2006-QO9, as assignee of the Company.

Recitals

A.    RFC and the Company entered into the Existing Agreement, and the Company
assigned its rights under the Existing Agreement to the Trustee for the benefit
of the Certificateholders pursuant to the Pooling and Servicing Agreement dated
as of November 1, 2006, among RFC, the Company and the Trustee.

B.           A Certificateholder has requested that RFC, the Company and the
Trustee amend the Existing Agreement to provide for additional representations
and warranties from RFC, and RFC has agreed to provide such additional
representations and warranties.

C.           RFC, the Company and the Trustee desire to amend the Existing
Agreement as set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.

Amendments.

 

(a)          Section 4 of the Existing Agreement is hereby amended by inserting
the following after clause (rr) of Section 4:

(ss) With respect to each Group II Loan, no borrower obtained a prepaid
single-premium credit-life, credit disability, credit unemployment or credit
property insurance policy in connection with the origination of the Group II
Loan.

(tt) No refinance or purchase money Group II Loan in the trust has an annual
percentage rate or total points and fees that exceed the thresholds set by the
Home Ownership and Equity Protection Act of 1994 (“HOEPA”) and its implementing
regulations, including 12 CFR § 226.32(a)(1)(i) and (ii).

 

 

--------------------------------------------------------------------------------

 

(b)          The last paragraph of Section 4 of the Existing Agreement is hereby
amended by replacing such last paragraph in its entirety with the following:

Upon discovery by RFC or upon notice from the Company or the Trustee of a breach
of the foregoing representations and warranties in respect of any Mortgage Loan
which materially and adversely affects the interests of any holders of the
Certificates or of the Company in such Mortgage Loan or upon the occurrence of a
Repurchase Event (hereinafter defined), notice of which breach or occurrence
shall be given to the Company by RFC, if it discovers the same, RFC shall,
within 90 days after the earlier of its discovery or receipt of notice thereof,
either cure such breach or Repurchase Event in all material respects or, either
(i) purchase such Mortgage Loan from the Trustee or the Company, as the case may
be, at a price equal to the Purchase Price for such Mortgage Loan or (ii)
substitute a Qualified Substitute Mortgage Loan or Loans for such Mortgage Loan
in the manner and subject to the limitations set forth in Section 2.04 of the
Pooling and Servicing Agreement. Notwithstanding the foregoing, it is understood
by the parties hereto that a breach of the representations and warranties made
in any of clause (bb), (cc), (dd), (ee) and (gg) through (tt) of this Section 4
with respect to any Group II Loan will be deemed to materially and adversely
affect the interests of the Holders of the Certificates in the related Mortgage
Loan. If the breach of representation and warranty that gave rise to the
obligation to repurchase or substitute a Mortgage Loan pursuant to this Section
4 was the representation and warranty set forth in clause (k) of this Section 4,
then RFC shall pay to the Trust Fund, concurrently with and in addition to the
remedies provided in the preceding sentence, an amount equal to any liability,
penalty or expense that was actually incurred and paid out of or on behalf of
the Trust Fund, and that directly resulted from such breach, or if incurred and
paid by the Trust Fund thereafter, concurrently with such payment.

 

SECTION 2.

Effect of Amendment.

 

Upon execution of this Amendment, the Existing Agreement shall be, and be deemed
to be, modified and amended in accordance herewith and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
thereto shall hereafter be determined, exercised and enforced subject in all
respects to such modifications and amendments, and all the terms and conditions
of this Amendment shall be deemed to be part of the terms and conditions of the
Existing Agreement (as applicable) for any and all purposes. Except as modified
and expressly amended by this Amendment, the Existing Agreement is in all
respects ratified and confirmed, and all the terms, provisions and conditions
thereof shall be and remain in full force and effect.

 

SECTION 3.

Binding Effect.

 

The provisions of this Amendment shall be binding upon and inure to the benefit
of the parties hereto (and any Certificateholder) and each of their respective
successors and assigns.

 

--------------------------------------------------------------------------------

 

 

 

SECTION 4.

Governing Law.

 

his Amendment shall be governed by and construed in accordance with the laws of
the State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

 

SECTION 5.

Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment
or of the Certificates or the rights of the Certificateholders.

 

SECTION 6.

Section Headings.

 

The section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.

 

SECTION 7.

Counterparts.

 

This Amendment may be executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.

 

SECTION 8.

Trustee Capacity.

 

It is expressly understood and agreed by the parties hereto that (i) this
Amendment is executed and delivered by the Trustee, not individually or
personally but solely in its capacity as Trustee in the exercise of the powers
and authority conferred and vested in it as the assignee of the Company under
the Existing Agreement, (ii) each of the representations, undertakings and
agreements by Trustee is made and intended for the purpose of binding only the
RALI Series 2006-QO9 Trust and RALI Grantor Trust I-A, Series 2006-QO9
(together, the “Trusts”), (iii) nothing herein contained shall be construed as
creating any liability for Trustee, individually or personally, to perform any
covenant (either express or implied) contained herein, and all such liability,
if any, is hereby expressly waived by the parties hereto, and such waiver shall
bind any third party making a claim by or through one of the parties hereto, and
(iv) under no circumstances shall Trustee be personally liable for the payment
of any indebtedness or expenses of the Trusts, or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Trusts under this Amendment, the Pooling and Servicing
Agreement or any related document.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, RFC, the Company and the Trustee have caused their names to
be signed hereto by their respective officers thereunto duly authorized as of
the day and year first above written.

 

RESIDENTIAL FUNDING COMPANY, LLC

 

 

By:       /s/ Jeffrey Blaschko                         

Name:  Jeffrey Blaschko

Title:   Associate

 

RESIDENTIAL ACCREDIT LOANS, INC.

 

 

 

By:      /s/ Heather Anderson                      

Name:  Heather Anderson
Title:    Vice President

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

 

 

By:    /s/ Karlene Benvenuto                     

Name:   Karlene Benvenuto

Title:     Authorized Signer

By:    /s/ Marion Hogan                          

Name:  Marion Hogan

Title:    Associate

 

 

 

--------------------------------------------------------------------------------